Citation Nr: 0724300	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-19 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE


Entitlement to a compensable rating for hepatitis B.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


LAW CLERK FOR THE BOARD


C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from April 1958 to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  There is no objective evidence that the veteran has 
experienced fatigue, malaise, and anorexia, or incapacitating 
episodes for a duration of at least one week, but less than 
two weeks, during the past twelve months.

2.  The veteran's hepatitis B has not resulted in 
demonstrable liver damage, functional impairment of the 
liver, or any significant symptomatology.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for hepatitis B 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic 
Code 7345 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2004 the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased rating; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  In March 2006 and May 2007 he was 
also notified of the process by which effective dates are 
established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Disability Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

Under the applicable rating criteria, a noncompensable rating 
is applicable for hepatitis B if it is nonsymptomatic.  A 10 
percent evaluation is applicable where hepatitis B is 
productive of intermittent fatigue, malaise, and anorexia, or 
where there are incapacitating episodes with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia and 
right upper quadrant pain, having a total duration of at 
least one week, but less than two weeks during the previous 
12 month period. 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2006).  Higher ratings, to 100 percent, are available for 
more frequent and more debilitating symptoms.

Note (1) following Diagnostic Code 7345 provides that 
sequelae, such as cirrhosis or malignancy of the liver, will 
be evaluated under an appropriate diagnostic code, but the 
same signs and symptoms should not be used as the basis for 
evaluations under Diagnostic Code 7345 and a diagnostic code 
for sequelae.

Note (2) following Diagnostic Code 7345 provides that a 
period of "incapacitating symptoms" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.

The veteran underwent a VA examination in September 2004, at 
which time he reported having no recurrence of hepatitis 
since service in 1962.  The veteran also denied associated 
fatigue and weakness and reported no history of colic or 
abdominal pain.  He reiterated that he had no current 
symptoms, and that he was not undergoing any treatment at 
that time.  Outpatient clinical records do not contradict 
these statements.  Objective examination found normal liver 
size with no superficial abdominal veins and no current 
symptoms of liver disease.  Liver function tests at that time 
revealed only minimal liver function abnormalities.  

In October 2005, the veteran reported to the RO that his 
symptoms had increased.  Accordingly, an additional 
examination was conducted in November 2005.  At that time, he 
reported "occasional" nausea and diarrhea, as well as upper 
right quadrant discomfort "once in a while."  The veteran 
denied anorexia, weight loss, general malaise, and weakness.  
The examiner found that there was no evidence of 
incapacitating episodes of symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgias, or right upper 
quadrant pain, to be severe enough to require bedrest and 
treatment by a physician.  While the veteran has stated that 
he did not undergo a sonogram until January 2006, the record 
does contain an October 2005 liver ultrasound which was 
normal.  See  Hepatic Ultrasound, October 2005.  The liver 
function tests at the time of the examination were also 
within normal limits.   

The medical evidence of record does not establish that the 
veteran's hepatitis B warrants a compensable rating under the 
rating criteria.  His most recent liver function tests are 
within normal limits and he has no demonstrable liver damage.  
Although the veteran has reported a number of complaints that 
he attributes to hepatitis B, in view of the medical evidence 
showing normal liver function tests, no demonstrable liver 
damage, and no evidence of incapacitating symptoms requiring 
treatment by a physician, his disability is properly 
evaluated as noncompensable under the rating criteria.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.


ORDER

Entitlement to a compensable rating for hepatitis B is 
denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


